ON MOTION FOR REHEARING.
Guerry, J.
It is strenuously insisted by counsel for the plaintiff in error that our opinion is contrary to the ruling in the Heflin case, by which we are bound. The transcript of record in that case shows that complaint was made in the motion for new trial that "the court erred in admitting in evidence over the objection of the defendant, the oral testimony of H. L. Parry (who was the official court stenographer), and of A. F. Cooledge, that the case of the State vs. George H. Eddleman, in which Heflin testified, was a trial of Eddleman for the killing of Thos. E. Gresham and occurred in Fulton superior court, his honor Kichard H. Clark presiding, — the records being the best evidence of the fact and the nature and manner of trial.” Exceptions were also taken upon the verdict, “because the testimony of the defendant upon which perjury was assigned is not shown to have been given in any judicial proceeding.” It will be noted that in the Heflin case the defendant raised, to the oral testimony of the court stenographer, the express objection that the records were the best evidence of the fact and manner of trial. We pointed out in our original opinion that where such objection is made it should be sustained. It follows that oral evidence introduced over such timely and valid objection was valueless as evidence upon which to base a legal verdict. Its defects being pointed out, and objection being made thereto,on account of such defects, the objection should have been *303sustained. In the opinion Judge Bleckley said: “Unless by admission or otherwise the formal proofs are waived or dispensed with, the production of the record or of a duly authenticated transcript thereof is, in such cases, essential.” In the present case the court reporter testified as to the pendency of the proceeding in the superior court and of the issues involved. No objection of any kind was made thereto, but, on the other hand, the defendant in his statement admitted that he was sworn in the case. He stated: "Gentlemen, the stenographer read my statement; it was not an untrue statement; it was true and sworn to by me with my right hand up yonder, and I swear to it to-day; if it hadn’t been the truth and the whole truth I would not have told it.” We think, in the present case, "by admission or otherwise” the formal proofs of the judicial proceedings alleged have been dispensed with, no objection having been made to the testimony of the court stenographer on this issue at any time during the trial, the complaint here being based on the general grounds. In the Heflin case it clearly appears that objection was raised as to the competency and admissibility of the secondary evidence, and some of the language in the opinion is very broad; but the rulings there made are to be considered in the light of the facts as made by the record. It would be a manifest miscarriage of justice for a party litigant to assent to the introduction of secondary evidence in proof of the fact that certain testimony was given in a judicial proceeding, without requiring or insisting on the production of the formal proceedings or a transcript thereof, and, after the trial, for the court to sustain his complaint that the verdict was not supported by competent evidence.
The State introduced, without objection, evidence that the defendant gave testimony under oath, and that the usual form of oath was administered. In the cases cited by the plaintiff in error, on motion for rehearing, it appears from the reports of the decisions, or from the records of file in this court, what oath was administered to the defendant, and that such oath was not the lawful oath required. Where nothing appears to the contrary, this court will assume that a lawful oath was administered. The witness being sworn under the usual form of administering oaths, it *304is prima facie legal. If defendant desired to question this, he might have inquired as to the language of the oath administered.

Rehearing denied.

Broyles, G. J., concurs.